W. Allen, J.
A witness for the plaintiff testified, on examination by the defendant, that he knew the defendant very well. He was then asked the question, “ Is Mr. Ross a thoroughly peaceable man as far as you know?” This question was objected to and admitted; the answer was, “ As far as I know ; I never heard of his making any assault before.” It is clearly incompetent for a defendant in an action of tort for assault and battery to prove in defence his good character as a peaceable man. It is said that the plaintiff was not aggrieved by the admission of the question, because the answer was not evidence of the character of the defendant, and only showed that the witness had no knowledge on the subject. But the evidence was competent to prove character. Character is proved by reputation, and evidence that those who have known a man in the community never heard anything against his reputation as a peaceable man is evidence of good reputation in that respect. In the absence of particular objection and of further inquiry, the answer would have been competent had it been competent for the defendant to prove his good character.
Upon the evidence that the plaintiff went to the defendant’s office, and that a dispute arose between them upon a matter of *15business, that the plaintiff was ordered to leave the office and left, and that upon his soon attempting to re-enter the office the alleged assault was committed, and that his purpose in returning related to another matter of business, the instruction that the secret purpose of the plaintiff in returning should not bear upon the defendant’s conduct unless he knew or had reason to believe that the return of the plaintiff was for a purpose other than that for which he was originally there was correct. The unmanifested thoughts of the plaintiff could not affect the character of the defendant’s acts. Exceptions sustained.